                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

MICHAEL KENNEDY,                                  §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §         Case No. 6:19-CV-219-JDK-JDL
                                                  §
TDCJ-ID DIRECTOR,                                 §
                                                  §
       Defendant.                                 §
                                                  §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

        Petitioner Michael Kennedy, proceeding pro se, filed this application for writ of habeas

corpus under 28 U.S.C. § 2254 complaining of the legality of his conviction. Docket No. 1. The

case was referred to United States Magistrate Judge John D. Love, who issued a Report

and Recommendation concluding that the petition should be dismissed without prejudice until

Petitioner demonstrates that all the sanctions imposed against him, either by the Fifth Circuit or

any courts within the jurisdiction of the Fifth Circuit, have been satisfied. Docket No. 3.

On June 4, 2019, Plaintiff received a copy of the Magistrate Judge’s Report and

Recommendation.      Docket No. 5.       The Report and Recommendation informed Petitioner

of his rights to object within 14 days. Docket No. 3. Petitioner did not file objections.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines

the entire record and makes an independent assessment under the law. Douglass v. United

Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other

grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from ten



                                                 1
to fourteen days). Because Petitioner filed no objections, the Court will review the Magistrate

Judge’s findings for clear error or abuse of discretion and will review his conclusions to

determine whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the findings and conclusions of the Magistrate Judge, the Court agrees

with the Magistrate Judge. Petitioner has not yet provided any proof that the sanctions against

him have been satisfied.      The Court therefore adopts the findings and conclusions of the

Magistrate Judge as the findings and conclusions of the Court. It is accordingly

       ORDERED that the above-styled petition for writ of habeas corpus be and hereby is

DISMISSED WITHOUT PREJUDICE until such time as Petitioner Michael Kennedy

demonstrates that all of the sanctions imposed upon him by the Fifth Circuit Court of Appeals or

by any court within the jurisdiction of the Fifth Circuit have been satisfied. Petitioner cannot

refile this petition until such a showing is made. It is further

       ORDERED that the Petitioner Michael Kennedy is hereby DENIED a certificate of

appealability sua sponte. Finally, it is

       ORDERED that any and all pending motions are DENIED.

        So ORDERED and SIGNED this 11th day of July, 2019.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
